Cohalan, J.,
dissents and votes to reverse the order and to reinstate the jury verdict in favor of the defendant New York City Transit Authority, with the following memorandum: The jury, by a five to one verdict, found that the bus driver was not one whit to blame for the accident and the serious injuries that befell the 16-year-old plaintiff. This fact attains great significance when we realize that the accident happened after September 1, 1975, the date when comparative negligence was added to the CPLR (L 1975, ch 69, § 1). The incident occurred in broad daylight on the morning of April 15, 1977. The young woman in some unexplained fashion stumbled into the side of the bus and was run over by the right rear wheels. Three witnesses, two of whom were passengers in the bus, testified that the bus never moved after it was stopped. The necessary inference is that it could not have backed up to run over the infant plaintiff. The third witness, the bus driver (obviously an interested witness), also insisted that he had not reversed the bus after he “felt a nudge * * * like I went over something in the rear wheels”. He brought the bus to an immediate halt by applying the hand brake and turning off the ignition. The bus was 40 feet, 4 inches long and 10 feet wide. The infant plaintiff was found in the roadway 3 to 5 feet behind it. The sole self-styled eyewitness called by the plaintiffs testified at the trial in June, 1980 that as he watched the running plaintiff, she “appeared to stumble, put her hands up on the bus, and then she disappeared behind the bus”. He also stated that the bus stopped 8 to 10 feet into the intersection, and then backed up “five to six feet”. On cross-examination, this witness was confronted with a written statement that he had signed for the Transit Authority on April 25, 1977, just 10 days after the accident occurred. The content of the statement was in sharp contract to his courtroom testimony more than three years later. It reads in pertinent part: “The next thing I know is that somehow the girl fell or stumbled from the sidewalk and into the right rear side of the bus. I then saw the girl place her hands against the side of the bus near the rear wheel. At this point I think that the wheel went over the girl. I then crossed the street and when I yelled to the bus driver to stop *724I saw that the girl was lying in back of the bus about two or three feet. The bus driver who did not know what had happened stopped about two or three feet in the intersection. He then backed up about a foot.” (Emphasis added.) The plaintiffs called two “expert” witnesses. One was a licensed civil engineer; the other a forensic pathologist. They were called to and did give testimony that from the facts, figures and hypothetical questions presented, the only credible theory was that the bus driver had reversed the vehicle and in that fashion had caused the injuries sustained by the infant plaintiff. From the verdict, we know that the jury refused to accept the theories advanced by these witnesses. An amusing aside about the engineer is that for all his professional credentials, he was ignorant on a matter of simple arithmetic. Prior testimony had estimated the speed of the bus at impact as 8 to 10 miles per hour. He apparently accepted the latter figure and said that at 10 miles per hour, a vehicle would travel 16 feet per second. Arithmetic, as a branch of mathematics, is an exact discipline. Thus, for example, an object moving at 60 miles per hour travels 88 feet per second to total 5,280 feet in a minute. Obviously then, at 10 miles per hour, it does one sixth of 88 feet, or fourteen and two-thirds feet per second. If the remainder of the engineer’s testimony was as inaccurate as in the above example, his credibility was shattered beyond redemption. In Yandian v Merlis (34 AD2d 582, 583) our court held that: “It is well-settled law that in a negligence action a jury verdict in favor of defendants should not be set aside on the ground that it is against the weight of evidence unless it is clear from the record that the jury could not have reached its conclusion on any fair interpretation of the evidence” (citing cases). In Pertofsky v Drucks (16 AD2d 690), wherein a jury verdict for defendant was set aside by the trial court and by us reinstated, we went so far as to say that: “Despite the fact that plaintiff’s testimony constituted a prima facie showing of negligence on the part of defendant, and despite the fact that no evidence was offered on defendant’s behalf as to how the accident occurred, the jury was not required to resolve the issue of negligence against the defendant” (citing cases); and added: “If a jury’s verdict is in defendant’s favor, a motion to set such verdict aside as contrary to the weight of the evidence stands on a different footing than a motion to set aside a jury’s verdict in plaintiff’s favor. When the motion is by the plaintiff to set aside a verdict in favor of defendant, the motion should not be granted unless the evidence preponderated so greatly in plaintiff’s favor that the jury could not have reached its conclusion on any fair interpretation of the evidence”. Certainly, the jury was not bound to accept the opinions of plaintiffs’ expert witnesses, who were hired for the occasion, as against the testimony of persons present at the scene. The jurors heard all the testimony, observed the demeanor of the witnesses, evaluated their testimony and determined where the truth lay on the basis of the credible evidence. Thus, much as I sympathize with the plight of the infant plaintiff, I would reinstate the verdict for the defendant Transit Authority.